IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CP-00357-COA

LATRAI SPRAGGINS                                                            APPELLANT

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          02/06/2016
TRIAL JUDGE:                               HON. HENRY L. LACKEY
COURT FROM WHICH APPEALED:                 CLAY COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    LATRAI SPRAGGINS (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: ABBIE EASON KOONCE
NATURE OF THE CASE:                        CIVIL - POSTCONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED MOTION FOR POSTCONVICTION
                                           RELIEF
DISPOSITION:                               AFFIRMED - 07/18/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., ISHEE, FAIR, AND WILSON, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    Latrai Spraggins pleaded guilty to statutory rape in the Clay County Circuit Court.

Spraggins then filed a motion for postconviction relief (PCR). In that motion, Spraggins

waged a collateral attack on his conviction and the sentence he received. The circuit court

denied the motion. Spraggins now appeals. Finding no error, we affirm.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶2.    In April 2009, Spraggins was indicted for the statutory rape of C.H.,1 which was stated


       1
          Because C.H. was a minor at the time that she became a victim of statutory rape,
initials will be used to protect her anonymity.
to have taken place in or around mid-January 2009. At the time of the rape, C.H. was a child

over the age of fourteen, but under the age of sixteen, and thirty-six or more months younger

than Spraggins, and not his spouse. After many continuances, the assignment of new

counsel, and the necessary appointment of a new judge due to recusal, Spraggins pleaded

guilty on August 6, 2012. He was sentenced to twenty years in the custody of the Mississippi

Department of Corrections (MDOC), with ten years suspended, and five years of postrelease

supervision.

¶3.    On December 22, 2015—more than three years after his plea of guilty was

entered—Spraggins filed a PCR motion. In that motion, Spraggins alleged a violation of his

constitutional right to a speedy trial, that his conviction should not stand due to mental

incompetency, and that he was not made aware of his right to appeal his guilty plea or

sentence. On February 6, 2016, the circuit court summarily denied his motion for relief.

This appeal followed. We affirm.

                                       DISCUSSION

¶4.    “A circuit court’s denial of post-conviction relief will not be reversed absent a finding

that the court’s decision was clearly erroneous.” Wood v. State, 200 So. 3d 491, 493 (¶4)

(Miss. Ct. App. 2016). “[W]hen issues of law are raised, [however,] the proper standard of

review is de novo.” Id.

¶5.    The sole issue raised on appeal by Spraggins is that his counsel, and the circuit court,

failed to properly advise him regarding his constitutional right to a direct appeal. Alternative

issues raised in his original PCR motion, but abandoned on appeal, will not be addressed by



                                               2
this Court. See Clay v. Clay, 837 So. 2d 215, 220 (¶27) (Miss. Ct. App. 2003) (holding

issues not discussed in briefs are considered abandoned and waived on appeal). In rebuttal,

the State argues that Spraggins’s motion is time-barred, and furthermore, that he is not

entitled to a direct appeal pursuant to Mississippi Code Annotated section 99-35-101 (Rev.

2015). We agree.

¶6.    To begin, Spraggins pleaded guilty on August 6, 2012; he filed his PCR motion on

December 22, 2015. Therefore, his PCR motion is time-barred under Mississippi Code

Annotated section 99-39-5(2) (Rev. 2015), as he filed it more than three years after the entry

of his judgment of conviction. Owens v. State, 17 So. 3d 628, 634 (¶17) (Miss. Ct. App.

2009). In addition, we find that none of the statutorily enumerated exceptions within section

99-39-5(2) apply to Spraggins’s claims. See Miss. Code Ann. § 99-39-5. Notwithstanding

the time-bar, this Court will address the merits of Spraggins’s appeal with respect to his

claim that he was denied his right to a direct appeal.

¶7.    Spraggins relies upon Lett v. State, 965 So. 2d 1066 (Miss. 2007), to argue that he was

entitled to a direct appeal of his sentence regardless of his guilty plea. In Lett, the Mississippi

Supreme Court held that under the version of section 99-35-101 in effect at that time, a

convicted party did possess the right to appeal, but the right extended only to alleged errors

in sentencing. Id. at 1070 (¶7). The version of section 99-35-101 under review in Lett,

however, used the following language: “Any person convicted of an offense in a circuit court

may appeal to the supreme court, provided, however, an appeal from the circuit court to the

supreme court shall not be allowed in any case where the defendant enters a plea of guilty.”



                                                3
Id. (quoting Miss. Code Ann. § 99-35-101 (Rev. 2007)). The language of section 99-35-101

has since been amended, however.

¶8.    The current version of section 99-35-101 now states: “[W]here the defendant enters

plea of guilty and is sentenced, then no appeal from the circuit court to the Supreme Court

shall be allowed.” Miss. Code Ann. § 99-35-101 (Rev. 2015); see also Cook v. State, 106
So. 3d 823, 825 (¶¶10-11) (Miss. Ct. App. 2012). Thus, the plain language of section 99-35-

101 shows that Spraggins is not entitled to a direct appeal of his sentence following his plea

of guilty. Id. Furthermore, “the right to appeal is a matter of legislative discretion, and

[because] no such right has been established when a conviction is the result of a guilty plea,

a defendant challenging a conviction entered as a result of guilty plea can do so only under

the Post Conviction Relief Act.” Wrenn v. State, 121 So. 3d 913, 914-15 (¶3) (Miss. 2013).

Therefore, notwithstanding the time-bar, Spraggins’s claim for relief remains without merit,

as “direct appeals from guilty pleas [post-amendment of section 99-35-101] are not allowed.”

Cook, 106 So. 3d at 825 (¶11) (citing Seal v. State, 38 So. 3d 635, 638 (¶8) (Miss. Ct. App.

2012)).

                                      CONCLUSION

¶9.    Upon review, we find nothing in the record to overturn the circuit court’s denial of

Spraggins’s PCR motion. Spraggins pleaded guilty to the charge of statutory rape. He was

sentenced to serve twenty years in MDOC custody, with ten years suspended, and five years

of postrelease supervision. As such, this Court finds that Spraggins’s PCR motion was

time-barred, and that he was not entitled to a direct appeal of his conviction following his



                                              4
guilty plea. We therefore affirm the circuit court’s denial of Spraggins’s PCR motion.

¶10.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                            5